Citation Nr: 1037243	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  02-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
for the Veteran's nasal fracture residuals.  

2.  Entitlement to an initial compensable disability evaluation 
for the Veteran's sinusitis.  

3.  Entitlement to a 10 percent disability evaluation for the 
Veteran's multiple noncompensable disabilities under the 
provisions of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The Veteran had active service from July 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Houston, 
Texas, Regional Office (RO) which established service connection 
for nasal fracture residuals and sinusitis; assigned 
noncompensable evaluations for those disabilities; effectuated 
the awards as of January 10, 2002; and denied a 10 percent 
disability evaluation for the Veteran's multiple noncompensable 
disabilities under the provisions of 38 C.F.R. § 3.324.  In May 
2005, the Board remanded the Veteran's appeal to the RO for 
additional action.  

In December 2007, the Board remanded the Veteran's appeal to the 
RO for additional action.  In July 2009, the Board determined 
that the Appeals Management Center (AMC) had failed to comply 
with its December 2007 Remand instructions and again remanded the 
Veteran's appeal to the RO.  

This appeal is again REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further action 
is required on his part.  


REMAND

The Board's July 2009 Remand instructions directed that:  

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's 
service-connected disabilities from the 
John Sealy Hospital in Galveston, Texas.  
If the VA Form 21-4142 dated January 2008, 
which was received by the AMC in February 
2008 is insufficient, contact the Veteran 
and apprise him of such, and request a 
corrective VA Form 21-4142.  All efforts 
made should be documented.  If the 
requested records are not available, or the 
search for such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file.  

The VA subsequently failed to either request clinical 
documentation from John Sealy Hospital or to inform the Veteran 
that his January 2008 Authorization and Consent to Release 
Information to the VA (VA Form 21-4142) was insufficient.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Unfortunately, the Board must 
therefore again remand the Veteran's appeal for compliance 
with its prior Remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact John Sealy Hospital and 
request that it forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for 
incorporation into the record.  

2.  Then readjudicate the Veteran's 
entitlement to both initial compensable 
evaluations for his nasal fracture 
residuals and sinusitis and a 10 percent 
disability evaluation for the Veteran's 
multiple noncompensable disabilities under 
the provisions of 38 C.F.R. § 3.324.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  
The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

